       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


DIANA KAY CRAVEN and DEBRA                                   )
HUTSON, Each Individually and on                             )
Behalf of All Others Similarly Situated                      )
                                                             )
       PLAINTIFFS                                            )
                                                             )
               vs.                                           )       Case No.: 2:21-cv-2003
                                                             )
McCAFFREE-SHORT TITLE COMPANY, INC.,                         )
and CARL McCAFFREE                                           )
                                                             )
       DEFENDANTS.                                           )


                     ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Diana Kay Craven and Debra Hutson (collectively “Plaintiffs”),

each individually and on behalf of all others similarly situated, by and through their attorneys

Eric Dirks of Williams Dirks Dameron, LLC, and Josh Sanford of the Sanford Law Firm, PLLC,

and for their Original Complaint against Defendants McCaffree-Short Title Company, Inc., and

Carl McCaffree (collectively “Defendant” or “Defendants”), they do hereby state and allege as

follows:

                          I.       PRELIMINARY STATEMENTS

       1.      This is a collective action brought by Plaintiffs, each individually and on behalf of

all others similarly situated, against Defendant for violations of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (the “FLSA”).

       2.      Plaintiffs seek declaratory judgment, monetary damages, liquidated damages,

costs, and a reasonable attorneys’ fee, as a result of Defendant’s policy and practice of failing to
       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 2 of 12




pay Plaintiffs sufficient overtime wages under the FLSA within the applicable statutory

limitations period.

       3.      Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA as

described, infra.

                             II.     JURISDICTION AND VENUE

       4.      The United States District Court for the District of Kansas has subject matter

jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

       5.      Defendant conducts business within the State of Kansas.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and (c)(2),

because the State of Kansas has personal jurisdiction over Defendant, and Defendant therefore

“resides” in Kansas.

                                   III.    THE PARTIES

       10.     Plaintiff Diana Kay Craven (“Craven”) is an individual and resident and

domiciliary of Clay County, Missouri.

       11.     Plaintiff Debra Hutson (“Hutson”) is an individual and resident and domiciliary of

Clay County, Missouri.

       12.     Separate Defendant McCaffree-Short Title Company, Inc. (“McCaffree Title

Company”) is a domestic, for-profit corporation.

       13.     McCaffree Title Company’s registered agent for service of process is Carl

McCaffree at 4701 West 110th Street, Overland Park, Kansas 66211.




                                               2
       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 3 of 12




       14.     Separate Defendant Carl McCaffree (“C. McCaffree”) is an individual and

resident of Kansas.

       15.     Defendant maintains a website at http://mccaffree-short.com/.

                                 IV.   FACTUAL ALLEGATIONS

       16.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully incorporated in this section.

       17.     C. McCaffree is a principal, director, officer, and/or owner of McCaffree Title

Company.

       18.     C. McCaffree took an active role in operating McCaffree Title Company and in

the management thereof.

       19.     C. McCaffree, in his role as an operating employer of McCaffree Title Company,

had the power to hire and fire Plaintiffs, often supervised Plaintiffs’ work and determined their

work schedules, and made decisions regarding Plaintiffs’ pay, or lack thereof.

       20.     C. McCaffree, at relevant times, exercised supervisory authority over Plaintiffs in

relation to their work schedule, pay policy and the day-to-day job duties that Plaintiffs’ jobs

entailed.

       21.     C. McCaffree acted as the employer of Plaintiffs and is and has been engaged in

interstate commerce as that term is defined under the FLSA.

       22.     McCaffree Title Company acted as the employer of Plaintiffs and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       23.     Defendant is an abstract and title company.

       24.     During the relevant time, Defendant had at least two employees who engaged in

interstate commerce or in the production of goods for interstate commerce, or who handled, sold,



                                                3
        Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 4 of 12




or otherwise worked on goods or materials that had been moved in or produced for interstate

commerce, such as computers and office equipment.

        25.     Defendant’s annual gross volume of sales made or business done was not less

than $500,000.00 (exclusive of excise taxes at the retail level that are separately stated) during

each of the three calendar years preceding the filing of this Original Complaint.

        26.     Defendant was, at all times relevant hereto, Plaintiffs’ employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

        27.     Defendant employed Craven from July of 2019 until September of 2020.

        28.     Defendant employed Craven as an Escrow Processor.

        29.     Defendant also employed other Escrow Processors within the three years

preceding the filing of this lawsuit.

        30.     Defendant employed Hutson from October of 2018 until the present, although her

last day of work was in June of 2020.

        31.     Defendant employed Hutson as an Escrow Officer.

        32.     Defendant also employed other Escrow Officers within the three years preceding

the filing of this lawsuit.

        33.     Defendant classified Plaintiffs as salaried employees, exempt from the overtime

requirements of the FLSA.

        34.     Other Escrow Processors and Escrow Officers were also classified as salaried

employees, exempt from the overtime requirements of the FLSA.

        35.     As an Escrow Processor, Craven’s duties included clearing loan requirements,

communicating with HOAs and lenders, and filling out paperwork.

        36.     Other Escrow Processors had the same or similar duties as Craven.



                                                 4
        Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 5 of 12




        37.    As an Escrow Officer, Hutson’s duties included getting affidavits from title

companies, finalizing loan documents, notarizing documents, disbursing funds, getting

signatures and recording the documents.

        38.    Other Escrow Officers had the same or similar duties as Hutson.

        39.    At all relevant times herein, Defendant directly hired Plaintiffs and other Escrow

Processors and Escrow Officers to work in its facilities, paid them wages and benefits, controlled

their work schedules, duties, protocols, applications, assignments and employment conditions,

and kept at least some records regarding their employment.

        40.    At all times material hereto, Plaintiffs were entitled to the rights, protections, and

benefits provided under the FLSA.

        41.    Plaintiffs did not have the authority to hire or fire any other employee.

        42.    Other Escrow Processors and Escrow Officers did not have the authority to hire or

fire any other employee.

        43.    Plaintiffs were not asked to provide input as to which employees should be hired

or fired.

        44.    Other Escrow Processors and Escrow Officers we were not asked to provide input

as to which employees should be hired or fired.

        45.    Plaintiffs did not exercise independent judgment as to matters of significance in

carrying out their duties.

        46.    Other Escrow Processors and Escrow Officers did not exercise independent

judgment as to matters of significance in carrying out their duties.

        47.    In carrying out their duties, Plaintiffs followed the policies and processes set by

Defendant or others involved in the closing process.



                                                  5
          Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 6 of 12




          48.   Other Escrow Processors and Escrow Officers followed the policies and processes

set by Defendant or others involved in the closing process.

          49.   Plaintiffs regularly worked more than 40 hours per week during the relevant time

period.

          50.   Craven estimates she worked approximately 50 hours each week.

          51.   Hutson estimates she worked approximately 55–60 hours each week.

          52.   Other Escrow Processors and Escrow Officers also regularly worked more than

40 hours per week during the relevant time period and had similar schedules to Plaintiffs.

          53.   Defendant did not pay Plaintiffs or other Escrow Processors and Escrow Officers

1.5x their regular rate for hours worked over 40 each week.

          54.   In the course of her employment, Hutson was regularly required to drive to credit

unions or customer homes in order to get signatures and finalize loan documents.

          55.   Hutson drove approximately 200 to 250 miles per week.

          56.   Defendant did not reimburse Hutson for gasoline or automobile expenses.

          57.   29 U.S.C. § 531.35 states, “The wage requirements of the [FLSA] will not be met

where the employee ‘kicks-back’ directly or indirectly to the employer . . . the whole or part of

the wage delivered to the employee.”

          58.   Because Defendant failed to reimburse Hutson for mileage, she consistently

“kicked back” to Defendant the cost of her mileage, which caused additional overtime violations.

          59.   At all relevant times herein, Defendant has deprived Plaintiffs and similarly

situated employees of sufficient overtime compensation for all of the hours they worked over

forty per week.

          60.   Defendant knew or showed reckless disregard for whether its actions violated the



                                                6
        Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 7 of 12




FLSA.

                 V.        REPRESENTATIVE ACTION ALLEGATIONS

        61.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully incorporated in this section.

        62.     Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as salaried employees who were, are, or will be employed by Defendant within

the applicable statute of limitations period, who are entitled to payment of the following types of

damages:

        A.      Overtime premiums for all hours worked over forty hours in any week;

        B.      Liquidated damages; and

        C.      Attorney’s fees and costs.

        63.     Plaintiffs propose the following class under the FLSA:

                              All salaried Escrow Processors and
                             Escrow Officers in the past three years.

        64.     In conformity with the requirements of FLSA Section 16(b), each Plaintiff has

filed or will soon file a written Consent to Join this lawsuit.

        65.     The relevant time period dates back three years from the date on which Plaintiffs’

Original Complaint—Collective Action was filed herein and continues forward through the date

of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein below.

        66.     The members of the proposed FLSA class are similarly situated in that they share

these traits:

        A.      They were paid a salary;

        B.      They were not paid an overtime premium for hours worked over forty each week;


                                                  7
       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 8 of 12




and

       C.      They had the same or substantially similar job duties and responsibilities.

       67.     Plaintiffs are unable to state the exact number of the class but believes that the

class exceeds twenty (20) persons.

       68.     Defendant can readily identify the members of the collective, who are a certain

portion of the current and former employees of Defendant.

       69.     The names and physical and mailing addresses of the probable FLSA collective

action plaintiffs are available from Defendant.

       70.     The email addresses of many of the probable FLSA collective action plaintiffs are

available from Defendant

                                VI.   FIRST CAUSE OF ACTION
                         (Individual Claims for Violation of the FLSA)

       71.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully incorporated in this section.

       72.     Plaintiffs assert this claim for damages and declaratory relief pursuant to the

FLSA, 29 U.S.C. § 201, et seq.

       73.     At all relevant times, Defendant was Plaintiffs’ “employer” within the meaning of

the FLSA, 29 U.S.C. § 203.

       74.     At all relevant times, Defendant has been, and continues to be, an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       75.     29 U.S.C. § 207 requires employers to pay employees overtime wages of 1.5x the

regular rate of pay for all hours worked over 40 each week, unless the employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.


                                                  8
        Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 9 of 12




        76.     Defendant misclassified Plaintiffs as exempt from the overtime requirements of

the FLSA.

        77.     Despite the entitlement of Plaintiffs to lawful overtime wages under the FLSA,

Defendant failed to pay Plaintiffs lawful overtime wages for all hours worked over forty in each

one-week period.

        78.     Defendant’s conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary, and in bad faith.

        79.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiffs for

monetary damages, liquidated damages, and costs, including reasonable attorneys’ fees, for all

violations that occurred within the three years prior to the filing of this Complaint.

                            VII. SECOND CLAIM FOR RELIEF
                          (Collective Action Claim for FLSA Violation)

        80.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though

fully set forth herein.

        81.     Plaintiffs assert this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        82.     At all relevant times, Defendant has been, and continues to be, an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        83.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to 40 each week and to pay 1.5x their

regular wages for all hours worked over 40 in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.

        84.     Defendant misclassified Plaintiffs and other similarly situated employees as


                                                  9
       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 10 of 12




exempt from the overtime provisions of the FLSA.

           85.   Despite the entitlement of Plaintiffs and similarly situated employees to overtime

payments under the FLSA, Defendant failed to pay Plaintiffs and similarly situated employees an

overtime rate of 1.5x their regular rate of pay for all hours worked over 40 in each week.

           86.   Defendant deprived Plaintiffs and similarly situated employees of compensation

for all of the hours worked over forty per week, in violation of the FLSA.

           87.   Defendant knew or should have known that its actions violated the FLSA.

           88.   Defendant’s conduct and practices, as described above, were willful.

           89.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiffs and

all similarly situated employees for monetary damages, liquidated damages and costs, including

reasonable attorney’s fees provided by the FLSA for all violations which occurred beginning at

least three years preceding the filing of Plaintiff’s initial complaint, plus periods of equitable

tolling.

           90.   Defendant has not acted in good faith nor with reasonable grounds to believe its

actions and omissions were not a violation of the FLSA, and, as a result thereof, Plaintiffs and

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid overtime premium pay described above pursuant to Section 16(b)

of the FLSA, 29 U.S.C. § 216(b).

           91.   Alternatively, should the Court find that Defendant acted in good faith in failing

to pay Plaintiffs and the collective members as provided by the FLSA, they are entitled to an

award of prejudgment interest at the applicable legal rate.




                                                  10
       Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 11 of 12




                            VIII.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiffs Diana Kay Craven and Debra Hutson,

each individually and on behalf of all others similarly situated, respectfully pray that each

Defendant be summoned to appear and to answer herein and for declaratory relief and damages

as follows:

        A.      A declaratory judgment that Defendant’s practices alleged herein violated the

FLSA and its relating regulations;

        B.      Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

        C.      Judgment for damages for all unpaid overtime wages pursuant to the FLSA and

its relating regulations;

        D.      Judgment for liquidated damages pursuant to the FLSA and its relating

regulations;

        E.      An order directing Defendant to pay Plaintiffs prejudgment interest, a reasonable

attorneys’ fee, and all costs connected with this action; and

        F.      Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      WILLIAMS DIRKS DAMERON, LLC
                                                      /s/ Eric L. Dirks
                                                      Eric L. Dirks
                                                      D. Kan. Bar No. 77996
                                                      1100 Main Street, Suite 2600
                                                      Kansas City, Missouri 64105
                                                      Telephone: (816) 945-7110
                                                      Facsimile: (816) 945-7118
                                                      dirks@williamsdirks.com




                                                 11
Case 2:21-cv-02003-TC-GEB Document 1 Filed 01/07/21 Page 12 of 12




                                    SANFORD LAW FIRM, PLLC
                                    10800 Financial Centre Parkway, Suite 510
                                    Little Rock, Arkansas 72211
                                    Telephone: (501) 221-0088
                                    Facsimile: (888) 787-2040

                                    /s/ Josh Sanford
                                    Josh Sanford
                                    Ark. Bar No. 2001037
                                    josh@sanfordlawfirm.com
                                    PHV To Be Filed

                                    ATTORNEYS FOR DIANA KAY CRAVEN
                                    and DEBRA HUTSON, PLAINTIFFS




                               12
